JUSTICE HEIPLE, dissenting: The majority opinion in this case reaches a legal result that is contrary to the decision of the Third District Appellate Court which was recently rendered in March of 1987. In so doing, it summarily disregards the time-honored concept of stare decisis. The case in point is that of People v. Barry (1987), 152 Ill. App. 3d 915. The majority opinion attempts to make a fine factual distinction between the instant case and Barry,' but the effort is hollow. The Barry decision commands a different result. A comparison of the two cases makes that obvious. In sum, the majority finding is based on the defendant’s self-serving and impeached claim that he is an addict. Very importantly, the trial judge was not obliged to believe the defendant’s statements about his addiction. The defendant’s counsel acknowledged at the sentencing hearing that the defendant was an addict. That acknowledgment, however, is not evidence. It is not the law that anyone who has used, possessed or sold drugs is an addict. That, however, is where the majority offering clearly leads. That the defendant has a drug problem is clear. That he is an addict is not. It is not clear in this case that the trial court had reason to believe the defendant to be an addict. Accordingly, the trial court was not mandated to advise the defendant of his possibility to elect treatment under the Act. Thus, the sentence should not be vacated. Some appellate judges, most commonly those who have never been trial judges themselves, have succumbed to the tendency to process a case on appeal as though it were a trial de novo with a new trial court. The practice of conducting trials de novo on review formerly existed with regard to appeals from justices of the peace and police magistrates. This practice was abolished, however, with the adoption of the judicial article to the Illinois Constitution in 1962. And, trials de novo were never conducted with regard to appeals from courts of record. Finally, a word about different panels of the same appellate court going off on different tangents on points of law. The word is chaos. The doctrine of stare decisis is calculated to eliminate chaos by bringing order into the law. Disregard of this precept by an appellate court creates uncertainty in the law, encourages appellate litigation and undermines the raison d’etre for the appellate court as an institution. It converts the appellate court from a reviewing court of law and precedent to a mere second-tier trial court considering matters de novo and without regard to former rulings. The practice deserves condemnation.